Exhibit 10.4

RECORDING REQUESTED BY

First American Title Insurance Company National

Commercial Services

AND WHEN RECORDED MAIL DOCUMENT TO:

Chequers-Sutter Square, LLC

c/o Sovereign Capital Management Group, Inc

750 B St., Ste 2620

San Diego, CA 92101

Space Above This Line for Recorder’s Use Only

 

A.P.N.: 007-0117-001    File No.: NCS-537875-SD (JH)

GRANT DEED

The undersigned Grantor(s) declare(s) that Documentary Transfer Tax shall be
shown on a separate Declaration or Statement of Tax Due and not of public record
pursuant to revenue & taxation code 11932-11933.

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
GREIT-Sutter Square, L.P., a California limited partnership, who acquired title
as GREIT-Sutter Square, LP, a California limited partnership,

hereby GRANTS to Chequers-Sutter Square, LLC, a California limited liability
company, the following described property in the City of Sacramento, County of
Sacramento, State of California:

Legal Description attached hereto as Exhibit “A” and incorporated herein by this
reference

Mail Tax Statements To: SAME AS ABOVE



--------------------------------------------------------------------------------

Grant Deed - continued

Date: 12/18/2012

 

A.P.N.: 007-0117-001    File No.: NCS-537875-SD (JH)

Dated: 12/18/2012

GREIT-Sutter Square, LP, a California limited

partnership

 

By:  

GREIT-Sutter Square GP, LLC, a

Delware limited liability company

By:   G REIT Liquidating Trust, a Maryland Trust, as successor in interest to
GREIT L.P., a Virginia limited partnership (as dissolved) and its General
Partner, G REIT Inc., a Maryland corporation (as dissolved), pursuant to
Agreement and Declaration of Trust dated January 22, 2008

 

By:   /s/ Gary T. Wescombe   Gary T. Wescombe, Chairman of Trustees

 

Page 2 of 4



--------------------------------------------------------------------------------

Grant Deed - continued

Date: 12/18/2012

 

STATE OF California    )SS    COUNTY OF Orange    )   

On 12/20/2012 before me, Lora Lee, Farve Notary Public, personally appeared Gary
Wescombe, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same In his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.      LOGO [g490071g34e52.jpg] Signatures     

Lora Lee Farve

     My Commission Expires: 9/7/13      This area for official notarial seal
Notary Name: Lora Lee Farve      Notary Phone: 714-876-4522 Notary Registration
Number: 1864232      County of Principal Place of Business:

 

Page 3 of 4



--------------------------------------------------------------------------------

Grant Deed - continued

Date: 12/18/2012

 

A.P.N.: 007-0117-001    File No.: NCS-537875-SD (JH)

EXHIBIT A

THAT PORTION OF THE BLOCK BOUNDED BY 29TH AND 30TH, “J” AND “K” STREETS IN THE
CITY OF SACRAMENTO, CALIFORNIA, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT DISTANT NORTH 54° 01’ 38” EAST 43.05 FEET FROM THE
INTERSECTION OF THE CENTERLINE OF 29TH AND “K” STREETS; THENCE FROM SAID POINT
OF BEGINNING PARALLEL WITH AND 25.00 FEET SOUTHEASTERLY (MEASURED AT RIGHT
ANGLES) FROM SAID CENTERING OF 29TH STREET NORTH 18° 31’ 25” EAST 299.67 FEET;
THENCE ALONG A TANGENT CURVE TO THE RIGHT WITH A RADIUS OF 250.00 FEET, THROUGH
AN ANGLE OF 10° 50’ 18” AN ARC DISTANCE OF 47.29 FEET; THENCE SOUTH 71° 32’ 20”
EAST 10.86 FEET; THENCE FROM A TANGENT THAT BEARS NORTH 64° 40’ 57” EAST ALONG A
CURVE TO THE RIGHT WITH A RADIUS OF 18.00 FEET, THROUGH AN ANGLE OF 43° 45’ 43”
AN ARC DISTANCE OF 13.75 FEET TO A POINT 35.00 FEET SOUTHWESTERLY (MEASURED AT
RIGHT ANGLES) FROM THE CENTERLINE OF T STREET; THENCE PARALLEL WITH SAID
CENTERLINE OF T STREET, S 71° 33’ 20” EAST 324.85 FEET TO A POINT 25.00 FEET
NORTHWESTERLY (MEASURED AT RIGHT ANGLES) FROM THE CENTERLINE OF 30TH STREET;
THENCE PARALLEL WITH THE CENTERLINE OF 30TH STREET, SOUTH 18° 31’ 47” WEST
214.72 FEET; THENCE NORTH 71° 28’ 13” WEST 15.00 FEET; THENCE NORTH 18° 31’ 47”
EAST 29.00 FEET; THENCE NORTH 71° 28’ 13” WEST 35.00 FEET; THENCE SOUTH 18° 31’
47” WEST 70.00 FEET; THENCE SOUTH 71° 28’ 13” EAST 35.00 FEET; THENCE NORTH 18°
31’ 47” EAST 29.00 FEET; THENCE SOUTH 71° 28’ 13” EAST 15.00 FEET TO A POINT
25.00 FEET NORTHWESTERLY (MEASURED AT RIGHT ANGLES) FROM THE CENTERLINE OF 30TH
STREET; THENCE PARALLEL WITH SAID CENTERLINE OF 30TH STREET SOUTH 18° 31’ 47”
WEST 124.82 FEET TO A POINT 35.00 FEET NORTHEASTERLY (MEASURED AT RIGHT ANGLES)
FROM THE CENTERLINE OF “K” STREET; THENCE PARALLEL WITH THE CENTERLINE OF “K”
STREET NORTH 71° 34’ 37” WEST 352.57 FEET TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM ALL THOSE PORTIONS OF THE ABOVE-DESCRIBED PROPERTY OCCUPIED
BY THE SUPPORTS AND FOUNDATIONS OF THE VIADUCT.

ALSO EXCEPTING THEREFROM ALL THAT PORTION OF SAID PROPERTY ABOVE A HORIZONTAL
PLANE 4 FEET BELOW THE UNDERSIDE OF THE SUPERSTRUCTURE OF THE VIADUCT, WHICH
PLANE EXTENDS TO A UNE 4 FEET, MEASURED HORIZONTALLY BEYOND THE PROTRUSION OF
THE SUPERSTRUCTURES OF SAID VIADUCT, AS SHOWN ON THE DIAGRAM MARKED EXHIBIT “B”
ATTACHED HERETO ANY BY THIS REFERENCE MADE A PART HEREOF.

 

Page 4 of 4